                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jeremy Eastep, Individually and on         )
Behalf of All Others Similarly Situated,   )
                                           )       ORDER
               Plaintiff,                  )
                                           )
       vs.                                 )
                                           )       Case No. 1:19-cv-004
KRH, Inc.,                                 )
                                           )
               Defendant.                  )


       Before the court is a motion for an extension of the expert disclosure deadline filed by

defendant on September 18, 2019. Defendant’s expert disclosure deadline lapsed on September

4, 2019. Defendant seeks to extend this deadline to September 23, 2019.

       There being no objection form plaintiff, defendant’s motion (Doc. No. 53) is GRANTED.

Defendant’s deadline for identification of experts and service of reports shall be extended to

September 23, 2019.

       IT IS SO ORDERED.

       Dated this 19th day of September, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
